One Hundred Eleventh Congress of the United States of America2d SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and tenS. 3984IN THE SENATE OF THE UNITED
		  STATESAN ACTTo amend and extend the Museum and Library
		  Services Act, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the
			 Museum and Library Services Act of
			 2010.(b)Table of contentsThe table of contents for this Act is as
			 follows:Sec. 1. Short title;
				table of contents.Sec. 2. References.TITLE I—General provisionsSec. 101. General definitions.Sec. 102. Responsibilities of Director.Sec. 103. Personnel.Sec. 104. Board.Sec. 105. Awards and medals.Sec. 106. Research and analysis.Sec. 107. Hearings.Sec. 108. Administrative funds.TITLE II—Library Services and TechnologySec. 201. Purposes.Sec. 202. Authorization of appropriations.Sec. 203. Reservations and allotments.Sec. 204. State plans.Sec. 205. Grants.Sec. 206. Grants, contracts, or cooperative
				agreements.Sec. 207. Laura Bush 21st Century Librarian
				Program.Sec. 208. Conforming amendments.TITLE III—Museum servicesSec. 301. Purpose.Sec. 302. Definitions.Sec. 303. Museum services activities.Sec. 304. Authorization of appropriations.TITLE IV—Repeal of the National Commission on Libraries and
				Information Science ActSec. 401. Repeal.2.ReferencesExcept as otherwise expressly provided,
			 wherever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Museum and
			 Library Services Act (20 U.S.C. 9101 et seq.).IGeneral provisions101.General definitionsSection 202 (20 U.S.C. 9101) is
			 amended—(1)by redesignating paragraphs (2) through (7)
			 as paragraphs (3) through (8), respectively; and(2)by inserting after paragraph (1) the
			 following:(2)Digital literacy skillsThe term digital literacy
				skills means the skills associated with using technology to enable users
				to find, evaluate, organize, create, and communicate
				information..102.Responsibilities of DirectorSection 204 (20 U.S.C. 9103) is
			 amended—(1)by striking subsection (c) and inserting
			 the following:(c)Duties and powers(1)Primary responsibilityThe Director shall have primary
				responsibility for the development and implementation of policy to ensure the
				availability of museum, library, and information services adequate to meet the
				essential information, education, research, economic, cultural, and civic needs
				of the people of the United States.(2)DutiesIn carrying out the responsibility
				described in paragraph (1), the Director shall—(A)advise the President, Congress, and other
				Federal agencies and offices on museum, library, and information services in
				order to ensure the creation, preservation, organization, and dissemination of
				knowledge;(B)engage Federal, State, and local
				governmental agencies and private entities in assessing the museum, library,
				and information services needs of the people of the United States, and
				coordinate the development of plans, policies, and activities to meet such
				needs effectively;(C)carry out programs of research and
				development, data collection, and financial assistance to extend and improve
				the museum, library, and information services of the people of the United
				States; and(D)ensure that museum, library, and
				information services are fully integrated into the information and education
				infrastructures of the United States.;
				(2)by redesignating subsections (f) and (g) as
			 subsections (h) and (i), respectively; and(3)by striking subsection (e) and inserting
			 the following:(e)Interagency agreementsThe Director may—(1)enter into interagency agreements to
				promote or assist with the museum, library, and information services-related
				activities of other Federal agencies, on either a reimbursable or
				non-reimbursable basis; and(2)use funds appropriated under this Act for
				the costs of such activities.(f)CoordinationThe Director shall ensure coordination of
				the policies and activities of the Institute with the policies and activities
				of other agencies and offices of the Federal Government having interest in and
				responsibilities for the improvement of museums and libraries and information
				services. Where appropriate, the Director shall ensure that such policies and
				activities are coordinated with—(1)activities under section 1251 of the
				Elementary and Secondary Education Act of 1965 (20 U.S.C. 6383);(2)programs and activities under the Head
				Start Act (42 U.S.C. 9831 et seq.) (including programs and activities under
				subparagraphs (H)(vii) and (J)(iii) of section 641(d)(2) of such Act) (42
				U.S.C. 9836(d)(2));(3)activities under the Workforce Investment
				Act of 1998 (29 U.S.C. 2801 et seq.) (including activities under section 134(c)
				of such Act) (29 U.S.C. 2864(c)); and(4)Federal programs and activities that
				increase the capacity of libraries and museums to act as partners in economic
				and community development, education and research, improving digital literacy
				skills, and disseminating health information.(g)Interagency CollaborationThe Director shall work jointly with the
				individuals heading relevant Federal departments and agencies, including the
				Secretary of Labor, the Secretary of Education, the Administrator of the Small
				Business Administration, the Chairman of the Federal Communications Commission,
				the Director of the National Science Foundation, the Secretary of Health and
				Human Services, the Secretary of State, the Administrator of the Environmental
				Protection Agency, the Secretary of the Interior, the Secretary of Housing and
				Urban Development, the Chairman of the National Endowment for the Arts, the
				Chairman of the National Endowment of the Humanities, and the Director of the
				Office of Management and Budget, or the designees of such individuals,
				on—(1)initiatives, materials, or technology to
				support workforce development activities undertaken by libraries;(2)resource and policy approaches to eliminate
				barriers to fully leveraging the role of libraries and museums in supporting
				the early learning, literacy, lifelong learning, digital literacy, workforce
				development, and education needs of the people of the United States; and(3)initiatives, materials, or technology to
				support educational, cultural, historical, scientific, environmental, and other
				activities undertaken by
				museums..103.PersonnelSection 206 (20 U.S.C. 9105) is
			 amended—(1)by striking paragraph (2) of subsection (b)
			 and inserting the following:(2)Number and compensation(A)In generalThe number of employees appointed and
				compensated under paragraph (1) shall not exceed 1/5 of
				the number of full-time regular or professional employees of the
				Institute.(B)Rate of compensation(i)In generalExcept as provided in clause (ii), the rate
				of basic compensation for the employees appointed and compensated under
				paragraph (1) may not exceed the rate prescribed for level GS–15 of the General
				Schedule under section 5332 of title 5, United States Code.(ii)ExceptionThe Director may appoint not more than 3
				employees under paragraph (1) at a rate of basic compensation that exceeds the
				rate described in clause (i) but does not exceed the rate of basic pay in
				effect for positions at level IV of the Executive Schedule under section 5315
				of title 5, United States Code.;
				and(2)by adding at the end the following:(d)Experts and consultantsThe Director may use experts and
				consultants, including panels of experts, who may be employed as authorized
				under section 3109 of title 5, United States
				Code..104.BoardSection 207 (20 U.S.C. 9105a) is
			 amended—(1)in subsection (b)—(A)in paragraph (1)—(i)by striking subparagraph (D); and(ii)by redesignating subparagraphs (E) and (F)
			 as subparagraphs (D) and (E), respectively;(B)in paragraph (2)—(i)in the matter preceding clause (i) of
			 subparagraph (A), by striking (1)(E) and inserting
			 (1)(D); and(ii)in the matter preceding clause (i) of
			 subparagraph (B), by striking (1)(F) and inserting
			 (1)(E); and(C)in paragraph (4)—(i)by inserting and after
			 Library Services,; and(ii)by striking , and the Chairman of
			 the National Commission on Library and Information Science;(2)in subsection (c)—(A)in paragraph (1)—(i)by striking Except as otherwise
			 provided in this subsection, each and inserting Each;
			 and(ii)by striking (E) or (F) and
			 inserting (D) or (E); and(B)in paragraph (2), by striking
			 Initial board
			 appointments.— and all that follows through The
			 terms of the first members and inserting the following:
			 Authority to adjust
			 terms.—The terms of the members;(3)in subsection (d)—(A)in paragraph (1), by striking
			 relating to museum and library services, including financial assistance
			 awarded under this title and inserting relating to museum,
			 library, and information services; and(B)by striking paragraph (2) and inserting the
			 following:(2)National awards and medalsThe Museum and Library Services Board shall
				advise the Director in awarding national awards and medals under section
				209.;
				and(4)in subsection (i), by striking take
			 steps to ensure that the policies and activities of the Institute are
			 coordinated with other activities of the Federal Government and
			 inserting coordinate the development and implementation of policies and
			 activities as described in subsections (f) and (g) of section
			 204.105.Awards and medalsSection 209 (20 U.S.C. 9107) is amended to
			 read as follows:209.Awards and medalsThe Director, with the advice of the Museum
				and Library Services Board, may annually award national awards and medals for
				library and museum services to outstanding libraries and museums that have made
				significant contributions in service to their
				communities..106.Research and analysisSection 210 (20 U.S.C. 9108) is amended to
			 read as follows:210.Policy research, analysis, data collection,
				and dissemination(a)In generalThe Director shall annually conduct policy
				research, analysis, and data collection to extend and improve the Nation's
				museum, library, and information services.(b)RequirementsThe policy research, analysis, and data
				collection shall be conducted in ongoing collaboration (as determined
				appropriate by the Director), and in consultation, with—(1)State library administrative
				agencies;(2)national, State, and regional library and
				museum organizations; and(3)other relevant agencies and
				organizations.(c)ObjectivesThe policy research, analysis, and data
				collection shall be used to—(1)identify national needs for and trends in
				museum, library, and information services;(2)measure and report on the impact and
				effectiveness of museum, library, and information services throughout the
				United States, including the impact of Federal programs authorized under this
				Act;(3)identify best practices; and(4)develop plans to improve museum, library,
				and information services of the United States and to strengthen national,
				State, local, regional, and international communications and cooperative
				networks.(d)DisseminationEach year, the Director shall widely
				disseminate, as appropriate to accomplish the objectives under subsection (c),
				the results of the policy research, analysis, and data collection carried out
				under this section.(e)Authority To contractThe Director is authorized—(1)to enter into contracts, grants,
				cooperative agreements, and other arrangements with Federal agencies and other
				public and private organizations to carry out the objectives under subsection
				(c); and(2)to publish and disseminate, in a form
				determined appropriate by the Director, the reports, findings, studies, and
				other materials prepared under paragraph (1).(f)Authorization of appropriations(1)In generalThere are authorized to be appropriated to
				carry out this section $3,500,000 for fiscal year 2011 and such sums as may be
				necessary for each of the fiscal years 2012 through 2016.(2)Availability of fundsSums appropriated under paragraph (1) for
				any fiscal year shall remain available for obligation until
				expended..107.HearingsSubtitle A (20 U.S.C. 9101 et seq.) is
			 amended by adding at the end the following:210B.HearingsThe Director is authorized to conduct
				hearings at such times and places as the Director determines appropriate for
				carrying out the purposes of this
				subtitle..108.Administrative fundsSubtitle A (20 U.S.C. 9101 et seq.), as
			 amended by section 107, is further amended by adding at the end the
			 following:210C.Administrative fundsNotwithstanding any other provision of this
				Act, the Director shall establish one account to be used to pay the Federal
				administrative costs of carrying out this Act, and not more than a total of 7
				percent of the funds appropriated under sections 210(f), 214, and 275 shall be
				placed in such
				account..IILibrary Services and Technology201.PurposesSection 212 (20 U.S.C. 9121) is
			 amended—(1)by striking paragraph (1) and inserting the
			 following:(1)to enhance coordination among Federal
				programs that relate to library and information
				services;;(2)in paragraph (2), by inserting
			 continuous  after promote;(3)in paragraph (3), by striking
			 and after the semicolon;(4)in paragraph (4), by striking the period at
			 the end and inserting a semicolon; and(5)by adding at the end the following:(5)to promote literacy, education, and
				lifelong learning and to enhance and expand the services and resources provided
				by libraries, including those services and resources relating to workforce
				development, 21st century skills, and digital literacy skills;(6)to enhance the skills of the current
				library workforce and to recruit future professionals to the field of library
				and information services;(7)to ensure the preservation of knowledge and
				library collections in all formats and to enable libraries to serve their
				communities during disasters;(8)to enhance the role of libraries within the
				information infrastructure of the United States in order to support research,
				education, and innovation; and(9)to promote library services that provide
				users with access to information through national, State, local, regional, and
				international collaborations and
				networks..202.Authorization of
			 appropriationsSection 214 (20
			 U.S.C. 9123) is amended—(a)by striking subsection (a) and inserting
			 the following:(a)In generalThere are authorized to be
				appropriated—(1)to carry out chapters 1, 2, and 3,
				$232,000,000 for fiscal year 2011 and such sums as may be necessary for each of
				the fiscal years 2012 through 2016; and(2)to carry out chapter 4, $24,500,000 for
				fiscal year 2011 and such sums as may be necessary for each of the fiscal years
				2012 through 2016.;
				and(b)by striking subsection (c).203.Reservations and allotmentsSection 221(b)(3) (20 U.S.C. 9131(b)(3)) is
			 amended—(1)in subparagraph (A)—(A)by striking $340,000 and
			 inserting $680,000; and(B)by striking $40,000 and
			 inserting $60,000;(2)by striking subparagraph (C); and(3)by redesignating subparagraph (D) as
			 subparagraph (C).204.State plansSection 224 (20 U.S.C. 9134) is
			 amended—(1)in subsection (b)—(A)by redesignating paragraphs (6) and (7) as
			 paragraphs (7) and (8), respectively; and(B)after paragraph (5), by inserting the
			 following:(6)describe how the State library
				administrative agency will work with other State agencies and offices where
				appropriate to coordinate resources, programs, and activities and leverage, but
				not replace, the Federal and State investment in—(A)elementary and secondary education,
				including coordination with the activities within the State that are supported
				by a grant under section 1251 of the Elementary and Secondary Education Act of
				1965 (20 U.S.C. 6383);(B)early childhood education, including
				coordination with—(i)the State's activities carried out under
				subsections (b)(4) and (e)(1) of section 642 of the Head Start Act (42 U.S.C.
				9837); and(ii)the activities described in the State's
				strategic plan in accordance with section 642B(a)(4)(B)(i) of such Act (42
				U.S.C. 9837b(a)(4)(B)(i));(C)workforce development, including
				coordination with—(i)the activities carried out by the State
				workforce investment board under section 111(d) of the Workforce Investment Act
				of 1998 (29 U.S.C. 2821(d)); and(ii)the State's one-stop delivery system
				established under section 134(c) of such Act (29 U.S.C. 2864(c)); and(D)other Federal programs and activities that
				relate to library services, including economic and community development and
				health information;;
				and(2)in subsection (e)(2), by inserting ,
			 including through electronic means before the period at the end.205.GrantsSection 231 (20 U.S.C. 9141) is
			 amended—(1)in subsection (a)—(A)in paragraph (1), by inserting before the
			 semicolon the following: in order to support such individuals' needs for
			 education, lifelong learning, workforce development, and digital literacy
			 skills;(B)in paragraph (2), by striking
			 electronic networks; and inserting collaborations and
			 networks; and;(C)by redesignating paragraph (2) (as amended
			 by subparagraph (B)) as paragraph (7), and by moving such paragraph so as to
			 appear after paragraph (6);(D)by striking paragraph (3);(E)by inserting after paragraph (1) the
			 following:(2)establishing or enhancing electronic and
				other linkages and improved coordination among and between libraries and
				entities, as described in section 224(b)(6), for the purpose of improving the
				quality of and access to library and information services;(3)(A)providing training and professional
				development, including continuing education, to enhance the skills of the
				current library workforce and leadership, and advance the delivery of library
				and information services; and(B)enhancing efforts to recruit future
				professionals to the field of library and information
				services;;
				(F)in paragraph (5), by striking
			 and after the semicolon;(G)in paragraph (6), by striking the period
			 and inserting a semicolon; and(H)by adding at the end the following:(8)carrying out other activities consistent
				with the purposes set forth in section 212, as described in the State library
				administrative agency's plan.;
				and(2)by striking subsection (b) and inserting
			 the following:(b)Special ruleEach State library administrative agency
				receiving funds under this chapter may apportion the funds available for the
				priorities described in subsection (a) as appropriate to meet the needs of the
				individual State..
				206.Grants, contracts, or cooperative
			 agreementsSection 262(a) (20
			 U.S.C. 9162(a)) is amended—(1)by striking paragraphs (1) and (2) and
			 inserting the following:(1)building workforce and institutional
				capacity for managing the national information infrastructure and serving the
				information and education needs of the public;(2)(A)research and demonstration projects related
				to the improvement of libraries or the enhancement of library and information
				services through effective and efficient use of new technologies, including
				projects that enable library users to acquire digital literacy skills and that
				make information resources more accessible and available; and(B)dissemination of information derived from
				such projects;;
				and(2)in paragraph (3)—(A)by striking digitization and
			 inserting digitizing; and(B)by inserting , including the
			 development of national, regional, statewide, or local emergency plans that
			 would ensure the preservation of knowledge and library collections in the event
			 of a disaster before ; and.207.Laura Bush 21st Century Librarian
			 ProgramSubtitle B (20 U.S.C.
			 9121 et seq.) is amended by adding at the end the following:4Laura Bush 21st Century Librarians264.Laura Bush 21st Century Librarian
				Program(a)PurposeIt is the purpose of this chapter to
				develop a diverse workforce of librarians by—(1)recruiting and educating the next
				generation of librarians, including by encouraging middle or high school
				students and postsecondary students to pursue careers in library and
				information science;(2)developing faculty and library leaders,
				including by increasing the institutional capacity of graduate schools of
				library and information science; and(3)enhancing the training and professional
				development of librarians and the library workforce to meet the needs of their
				communities, including those needs relating to literacy and education,
				workforce development, lifelong learning, and digital literacy.(b)ActivitiesFrom the amounts provided under section
				214(a)(2), the Director may enter into arrangements, including grants,
				contracts, cooperative agreements, and other forms of assistance, with
				libraries, library consortia and associations, institutions of higher education
				(as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C.
				1001)), and other entities that the Director determines appropriate, for
				projects that further the purpose of this chapter, such as projects
				that—(1)increase the number of students enrolled in
				nationally accredited graduate library and information science programs and
				preparing for careers of service in libraries;(2)recruit future professionals, including
				efforts to attract promising middle school, high school, or postsecondary
				students to consider careers in library and information science;(3)develop or enhance professional development
				programs for librarians and the library workforce;(4)enhance curricula within nationally
				accredited graduate library and information science programs;(5)enhance doctoral education in order to
				develop faculty to educate the future generation of library professionals and
				develop the future generation of library leaders; and(6)conduct research, including research to
				support the successful recruitment and education of the next generation of
				librarians.(c)EvaluationThe Director shall establish procedures for
				reviewing and evaluating projects supported under this
				chapter..208.Conforming amendmentsThe National Foundation on the Arts and the
			 Humanities Act of 1965 (20 U.S.C. 951 et seq.) is amended—(1)in section 4(a) (20 U.S.C. 953(a)), by
			 striking Institute of Museum Services and inserting
			 Institute of Museum and Library Services; and(2)in section 9 (20 U.S.C. 958), by striking
			 Institute of Museum Services each place the term appears and
			 inserting Institute of Museum and Library Services.IIIMuseum services301.PurposeSection 272 (20 U.S.C. 9171) is
			 amended—(1)in paragraph (3), by inserting
			 through international, national, regional, State, and local networks and
			 partnerships after services;(2)in paragraph (5), by striking
			 and after the semicolon;(3)in paragraph (6), by striking the period
			 and inserting a semicolon; and(4)by adding at the end the following:(7)to encourage and support museums as a part
				of economic development and revitalization in communities;(8)to ensure museums of various types and
				sizes in diverse geographic regions of the United States are afforded attention
				and support; and(9)to support efforts at the State level to
				leverage museum resources and maximize museum
				services..302.DefinitionsSection 273(1) (20 U.S.C. 9172(1)) is
			 amended by inserting includes museums that have tangible and digital
			 collections and after Such term.303.Museum services activitiesSection 274 (20 U.S.C. 9173) is
			 amended—(1)in subsection (a)—(A)in the matter preceding paragraph (1), by
			 inserting , States, local governments, after with
			 museums;(B)by redesignating paragraphs (5) through
			 (10) as paragraphs (6) through (11), respectively;(C)by striking paragraphs (3) and (4) and
			 inserting the following:(3)supporting the conservation and
				preservation of museum collections, including efforts to—(A)provide optimal conditions for storage,
				exhibition, and use;(B)prepare for and respond to disasters and
				emergency situations;(C)establish endowments for conservation;
				and(D)train museum staff in collections
				care;(4)supporting efforts at the State level to
				leverage museum resources, including statewide assessments of museum services
				and needs and development of State plans to improve and maximize museum
				services through the State;(5)stimulating greater collaboration, in order
				to share resources and strengthen communities, among museums and—(A)libraries;(B)schools;(C)international, Federal, State, regional,
				and local agencies or organizations;(D)nongovernmental organizations; and(E)other community
				organizations;;(D)in paragraph (6) (as redesignated by
			 subparagraph (B)), by striking broadcast media and inserting
			 media, including new ways to disseminate information,;
			 and(E)in paragraph (9) (as redesignated by
			 subparagraph (B)), by striking at all levels, and inserting
			 , and the skills of museum staff, at all levels, and to support the
			 development of the next generation of museum leaders and
			 professionals,; and(2)in subsection (c)—(A)by redesignating paragraph (2) as paragraph
			 (3);(B)by inserting after paragraph (1) the
			 following:(2)Grant DistributionIn awarding grants, the Director shall take
				into consideration the equitable distribution of grants to museums of various
				types and sizes and to different geographic areas of the United
				States;
				and(C)in paragraph (2)—(i)in subparagraph (A), by striking
			 awards; and(ii)in subparagraph (B), by striking ,
			 but subsequent and inserting . Subsequent.304.Authorization of
			 appropriationsSection 275 (20
			 U.S.C. 9176) is amended—(1)by striking subsection (a) and inserting
			 the following:(a)GrantsFor the purpose of carrying out this
				subtitle, there are authorized to be appropriated to the Director $38,600,000
				for fiscal year 2011 and such sums as may be necessary for each of the fiscal
				years 2012 through
				2016.;(2)by striking subsection (b);(3)by redesignating subsection (c) as
			 subsection (b); and(4)by adding at the end the following:(c)Funding RulesNotwithstanding any other provision of this
				subtitle, if the amount appropriated under subsection (a) for a fiscal year is
				greater than the amount appropriated under such subsection for fiscal year 2011
				by more than $10,000,000, then an amount of not less than 30 percent but not
				more than 50 percent of the increase in appropriated funds shall be available,
				from the funds appropriated under such subsection for the fiscal year, to enter
				into arrangements under section 274 to carry out the State assessments
				described in section 274(a)(4) and to assist States in the implementation of
				such plans..
				IVRepeal of the National Commission on
			 Libraries and Information Science Act401.Repeal(a)In generalThe National Commission on Libraries and
			 Information Science Act (20 U.S.C. 1501 et seq.) is repealed.(b)Transfer of functionsThe functions that the National Commission
			 on Libraries and Information Science exercised before the date of enactment of
			 this Act shall be transferred to the Institute of Museum and Library Services
			 established under section 203 of the Museum and Library Services Act (20 U.S.C.
			 9102).(c)Transfer and allocation of appropriations
			 and personnelThe personnel
			 and the assets, contracts, property, records, and unexpended balance of
			 appropriations, authorizations, allocations, and other funds employed, held,
			 used, arising from, available to, or to be made available for the functions and
			 activities vested by law in the National Commission on Libraries and
			 Information Science shall be transferred to the Institute of Museum and Library
			 Services upon the date of enactment of this Act.(d)ReferencesAny reference to the National Commission on
			 Libraries and Information Science in any Federal law, Executive Order, rule,
			 delegation of authority, or document shall be construed to refer to the
			 Institute of Museum and Library Services when the reference regards functions
			 transferred under subsection (b).Speaker of the House of RepresentativesVice President of the United States and President of the Senate